Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6-8-22 has been entered and fully considered by the examiner.

Allowable Subject Matter
Claims 1-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Forsyth-Martinez, Bala, and Ladouceur disclose a wearable device as discussed in the previous rejection.  However, the claim has now been amended to recite the limitation “a barrier disposed in the housing so as to seal the camera and camera cover within the housing.”

While Forsyth-Martinez additionally teaches a barrier (camera lens 115) disposed in the housing (115 is in casing 110 as seen in Fig. 2) so as to seal the camera within the housing (seen in Fig. 2, camera 105 is entirely within the housing 110). 
However, Forsyth-Martinez fails to teach or suggest wherein the camera cover (125) is also sealed within the housing by the barrier.

Each of the other references, such as Bala, Ladouceur, Moharir, Cheng, Oh, and Adams, each teach a camera cover as discussed in the previous rejection, however each only teaches wherein the camera cover is exposed.

Therefore, each of the currently cited references of record fail to teach or suggest “a barrier disposed in the housing so as to seal the camera and camera cover within the housing” when combined with each of the other currently cited claim limitations.

Claims 17 and 20 have also been amended and now recite similar limitations, and so are allowable for the same reasons as claim 1.

Claims 2-7, 9-16, 18, and 19 are dependent upon claims 1 and 17, and so are allowable for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691